Citation Nr: 1015849	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  98-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's right lower thigh shell fragment wound residuals 
with Muscle Group XV injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability evaluation for the 
Veteran's right popliteal shell fragment wound residuals with 
Muscle Group XIII injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's right foot shell fragment wound 
residuals with Muscle Group X injury for the period on or 
after December 23, 1945.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to December 
1945.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Veteran attended a hearing before 
the undersigned in May 2005.  The appeal was remanded for 
additional development in February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2009 remand, the Board ordered the RO to 
schedule the Veteran for a new examination.  The examiner was 
to be provided with the current and former versions of 
Diagnostic Codes (DCs) 5310, 5313, and 5315, as well as the 
corresponding current and former definitions described in 38 
C.F.R. § 4.56.  The examination instructions are simply a cut 
and paste of the Board's remand order but do not contain the 
required codes and definitions.  As a result, the examiner 
conducted a standard muscle examination but did not comment 
on the specific codes, muscle groups, or criteria described 
by 38 C.F.R. § 4.56.  Once VA has provided a VA examination, 
it is required to provide an adequate one, regardless of 
whether it was legally obligated to provide an examination in 
the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
If a VA examination is inadequate, the Board must remand the 
case.  A medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  As the examination 
failed to address the criteria discussed in the previous 
remand, remand for a new examination is required.  The Board 
errs as a matter of law when it fails to ensure compliance 
with its remand orders, and further remand is mandated if it 
does not.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his injuries to the 
following muscle groups:  (a) Muscle 
Group XV, (DC 5315); (b) Muscle Group 
XIII, )DC 5313); (c) Muscle Group X (DC 
5310).

The examiner should be provided with 
the current and former versions of DCs 
5310, 5313, and 5315, as well as the 
current and former definitions described 
in 38 C.F.R. § 4.56.  If the examiner is 
not provided with this information, does 
not state that he/she was provided with 
this information, and does not discuss 
each of the outlined criteria of each 
diagnostic code in his/her opinion, the 
examination will be deemed inadequate.

The entire claims file must be made 
available to the VA examiner.  Pertinent 
documents should be reviewed.  The 
examiner should conduct a complete 
history and physical.  All necessary 
diagnostic testing should be conducted 
and commented upon by the examiner.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The RO/AMC shoulder review the 
examination and take all steps necessary 
to assure that it is in specific 
compliance with these remand 
instructions.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

